Citation Nr: 9924193	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-48 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
infections.

2.  Entitlement to service connection for weight loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to June 
1971, and from December 1990 to June 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claims of service 
connection for upper respiratory infections and weight loss.  
In November 1996, a notice of disagreement was received and a 
statement of the case was issued.  A substantive appeal, 
including a request for a hearing before a member of the 
Board, was submitted in December 1996.  A hearing was 
conducted at the RO by a hearing officer in June 1997.  The 
veteran canceled the hearing scheduled for May 1999 before 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  There is no competent, objective evidence to show that 
the veteran's upper respiratory infections started in or were 
due to his period of service, including his service in the 
Southwest Asia theater of operations.

3.  There is no competent, objective evidence to show that 
the veteran's weight loss started in or was due to his period 
of service, including his service in the Southwest Asia 
theater of operations.


CONCLUSIONS OF LAW

1.  Upper respiratory infections, were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1117, 5107(b), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (1998).

2.  Weight loss was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 5107(b), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's lungs and chest were normal at the time of his 
enlistment examination of May 1970.  At that time, he weighed 
183 pounds, and stood 72 1/2 inches tall.  The medical history 
report is negative for reports of respiratory disorders or 
problems with weight gain or loss.  At the time of his 
separation examination of June 1971, his lungs and chest were 
normal.  The veteran weighed 180 pounds and was 74 inches 
tall.  

At a VA examination of March 1973, the veteran's respiratory 
system was reported to be within normal limits.  He weighed 
180 pounds and measured 73 inches tall.  

The veteran's lungs and chest were normal at the time of 
promotion examinations of January 1981 and December 1983.  An 
AGR examination of November 1985, periodic examinations of 
September 1987 and April 1990 and redeployment examination of 
May 1991 also revealed no abnormalities of the lungs and 
chest.  The corresponding medical history reports were 
negative for respiratory disorders or problems with weight 
gain or loss.  

In January 1981, the veteran weighed 192 pounds and was 74 
inches tall.  In December 1983, the veteran weighed 196 
pounds and was 72 inches tall.  In November 1985, the veteran 
weighed 185 pounds and was 74 inches tall.  In September 
1987, the veteran weighed 201 1/2 pounds and was 6 feet and 1 1/2 
inches tall.  In April 1990, the veteran weighed 210 pounds 
and was 74 inches tall.  In January 1991, the veteran weighed 
200 pounds and was 74 inches tall.  In May 1991, the veteran 
weighed 185 pounds and was 6 feet and 2 inches tall. 

Private medical records dated in July 1994 show that the 
veteran had a problem with weight loss.  When examined, he 
weighed 170 pounds.  A couple of years earlier, he reportedly 
weighed 200 pounds.  The physician opined that anxiety and 
stress were playing a role in the veteran's malaise and 
weight loss.  The physician further commented that systemic 
factors would be ruled out by checking C18, CBC and TSH and 
by reevaluation.  It was also noted that the veteran's 
medications might have played a part in the problem.  At the 
time of a follow-up examination conducted later that July, 
the weight loss was noted to be stable.  He weighed 171 
pounds.  The veteran was encouraged to follow a healthy diet 
and a regular gentle aerobic exercise program.  He was also 
to try supplements like Ensure and Carnation Instant 
Breakfast with meals.  Two months later at another follow-up 
examination, the weight loss had been reversed, and his 
appetite was returning.  He weighed 176 pounds.  It was noted 
that he had not started the liquid supplements but could use 
them when needed.  In December 1994, he weighed 182 pounds.  
He weighed 185 pounds in January 1995, and 181 pounds that 
May. 

Records from New Milford Hospital show that the veteran was 
treated for sinusitis in August 1993.  At the time of his two 
month, follow-up examination in September 1994, it was noted 
that he was going to VA for Desert Storm testing.  For 
several weeks, he had been experiencing upper respiratory 
symptoms such as fluctuating cough and sinus congestion.  He 
used to smoke 1/2 pack of cigarettes per day, but he switched 
to smoking a pipe.  There is a notation which shows that the 
veteran called in November 1994 to report that he had another 
sinus infection.  In August 1995, the veteran was treated for 
cold symptoms, including tight chest and cough.  

When examined in September 1994, it was noted that the 
veteran had a weight change over the previous two years.  He 
weighed 211 pounds.  There had not been a change in his 
appetite, no diarrhea or vomiting, and no changes in his 
exercise.  Regarding the respiratory system, it was noted 
that the veteran had symptoms such as cough and 
yellowish/green sputum, and experienced frequent colds and 
bronchitis.  It was also noted that the veteran smoked 1/2 a 
pack of cigarettes per day for 23 years.  An examination of 
the chest revealed right posterior inspiratory wheezes.  
Normal spirometry was noted for the pulmonary function tests.  
The examiner diagnosed acute bronchitis, rule out chronic 
bronchitis check pulmonary function tests, and weight loss, 
check TFT, ESR and CBC.  

At a VA examination of September 1995, the veteran reported 
that, since his return from the Persian Gulf, he had 
developed problems with chronic colds and weight loss.  He 
stated that, prior to going to his Persian Gulf service, he 
weighed 205 pounds, and he weighed 165 pounds after he came 
home.  There had been no change in his eating habits or 
activity.  The veteran measured 6 feet and 2 inches tall, and 
weighed 175 pounds.  His maximum weight for the previous year 
was 205 pounds.  His build and state of nutrition was noted 
as tall and good.  The nose, sinuses and throat were normal.  
The chest was clear.  The examiner diagnosed chronic upper 
respiratory infections of undetermined etiology, and weight 
loss which was stable.  The examiner determined that the 
symptoms were not classical of a Gulf War syndrome.  

In June 1997, the veteran testified that he had frequent 
chest colds, chest congestion, coughs and occasional sinus 
congestion.  He reportedly missed about 15 to 20 days of work 
as a middle school teacher due to upper respiratory 
infections.  He stated that, prior to his Gulf War service, 
he weighed 205 pounds, and he weighed 175 pounds afterwards.  
He testified that his weight went back up to 185 pounds and 
would fluctuate between 185 and 156 pounds.  He stated that 
he received treatment from his family physician of 20 years, 
and saw him about once a year for annual physicals.  He also 
reported having his heart monitored.  He noted that the 
physician told him that not much could be done about the 
colds except for the use of aspirins, cough medicines and 
decongestants.  He noted that his sinuses were sometimes 
relieved by taking a hot shower.  He testified that there had 
not been a physician who could tell him the causes of the 
upper respiratory infections and weight loss.  At the time of 
the hearing, the veteran reported that he weighed 185 pounds, 
and that he weighed 156 pounds 2 1/2 years earlier.  He stated 
that he had been seeing his physician and went to VA for 
screening but that nothing was found.  He noted that his 
appetite had not changed.  He stated that he used to be a 
volunteer firefighter, but he believed that he was exposed to 
chemicals and hazardous materials in fires during his service 
in the Persian Gulf.  While in the Persian Gulf, he was 
responsible for providing food to the people in the area just 
over the border in Iraq.  He recalled taking medication used 
as a preventative measure against nerve gas. 

Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The question of a relationship between the veteran's upper 
respiratory infection, weight loss and his exposure to 
environmental agents in the Southwest Asia theater of 
operations has been raised by the veteran.  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptomatology, however, is required where a condition noted 
during service is not shown to be chronic.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  "Objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

The veteran has claimed benefits pursuant to 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The Board concedes that the 
veteran has had fluctuating weight as well as upper 
respiratory infections.  Although he has the requisite 
Persian Gulf service to qualify for consideration on that 
basis, the veteran is not entitled to compensation based on 
undiagnosed illness.  As stated above, this provision applies 
only where there are objective indications of a chronic 
disability due to signs and symptoms of an illness, or 
combination of illnesses, and there is no known clinical 
diagnosis.  

Here, the medical reports of record show that the veteran 
complained of coughing and congestion since his separation 
from service in 1991 and chronic upper respiratory infections 
were diagnosed at his September 1995 VA examination.  Prior 
to his service in the Persian Gulf beginning in 1990, there 
were no findings or reported complaints regarding respiratory 
disorders, and there were no findings or complaints of such 
disorders noted in examination reports of January and May 
1991.  The first documented respiratory complaints appear in 
the private treatment records and VA examination reports 
dated in 1994.  These records, however, are void of medical 
opinions regarding the cause of the respiratory conditions 
treated and diagnosed.  In fact, when examined in 1995, the 
examiner commented that the symptoms were not classical of 
those for Gulf War syndrome.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for upper respiratory infections.  

Regarding weight loss, the evidence does show that there were 
fluctuations in the veteran's weight from the time he went to 
serve in the Persian Gulf and after his return from service.  
The treatment for his weight loss was documented in the 
private treatment reports of 1994.  However, the opinion 
expressed by the veteran's treating physician regarding the 
cause of the weight loss was not related to the veteran's 
service.  The physician considered such causes as anxiety and 
stress, possible systemic factors and medication, but not the 
veteran's service.  Furthermore, as noted, on VA examination 
of September 1995 the examiner reported that the symptoms 
reported were not those of classical Gulf War syndrome.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
weight loss. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Therefore, the 
veteran's assertions that his upper respiratory infections 
and weight loss were incurred during service do not 
constitute competent medical evidence. 


ORDER

The claim of entitlement to service connection for upper 
respiratory infections is denied.

The claim of entitlement to service connection for weight 
loss is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

